DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 28 July 2022 has been entered, leaving claims 1, 2, 5, 7, and 9-20 pending, of which claims 16-20 were previously withdrawn.

Election/Restrictions
It is noted that the pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 02 November 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan S. Mee on 30 August 2022.

The application has been amended as follows: 

1. (Currently Amended) A three-dimensional printing system comprising:
	a print volume;
	a printer head;
	a print bed;
	one[ more auxiliary shelves;
	a shelf insertion mechanism for inserting the one or more auxiliary[
	a printer assembly that includes the printer head and that is configured to deposit layers of material within the print volume to form one or more objects on[ and the one or more auxiliary[
	a controller that is configured to control the shelf insertion mechanism to[

 one or more auxiliary shelves between the[ print bed and the printer head after formation of an object of said one or more objects on[ the print bed by the printer assembly is complete,
	wherein the controller is further configured to control the printer assembly to deposit layers of the material within the print volume to form a plurality of shelf support columns on the[ print bed, and
	wherein the shelf insertion mechanism is configured to insert the shelf of said one or more auxiliary shelves by lowering the shelf of said one or a plurality of auxiliary shelves on top of the plurality of shelf support columns.

2. (Currently Amended) The system of claim 1,[ further comprising an additional shelf insertion mechanism[ an additional auxiliary shelf[

3-4. (Previously Canceled) 

5. (Canceled) 

6. (Previously Canceled) 

7. (Currently Amended) The system of claim[ 1, wherein the one[ more auxiliary shelves[ comprises a plurality of auxiliary shelves stacked vertically, and wherein the shelf insertion mechanism is configured to[ into the print volume.

8. (Previously Canceled) 

9. (Currently Amended) The system of claim 1, wherein a height of each of the shelf support columns[ formed on the print bed.

10. (Canceled) 

11. (Currently Amended) The system of claim[ 1, wherein the one or[ more auxiliary shelves[ comprises a plurality of auxiliary shelves stacked vertically, and wherein the shelf insertion mechanism comprises a robotic arm that is manipulable to remove a shelf from the stack of[

12. (Previously Presented) The system of claim 11, wherein the robotic arm is manipulable to remove a top one of the shelves from the stack.

13. (Currently Amended) The system of claim[ 1, wherein the controller is configured to move the printer head of the printer assembly prior to[ said lowering of said[ shelf on top of the plurality of shelf support columns.

14. (Canceled) 

15. (Currently Amended) The system of claim 1, wherein the controller is further configured to calculate a distance from the print bed for insertion by the shelf insertion mechanism of each of said[ more auxiliary shelves.

16–20. (Canceled) 

21. (New) The system of claim 1, wherein said one or more objects comprises a plurality of objects, wherein the one or more auxiliary shelves comprises a plurality of auxiliary shelves, and wherein the controller is further configured to:
	control the printer assembly to deposit layers of the material within the print volume to form, on the shelf lowered on top of the shelf support columns, an additional object of said plurality of objects and additional shelf support columns; and
	control the shelf insertion mechanism to insert an additional shelf of said plurality of auxiliary shelves on top of the additional shelf support columns.

22. (New) The system of claim 2, wherein the lateral insertion is performed at an upwardly sloping angle.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to provide a three-dimensional printing system with components such as a print volume, printer head, print bed, one or more shelves on which one or more objects may be printed, a printer assembly, and a controller configured to insert one or more shelves during additive manufacture of multiple objects, and while it is generally known to utilize additive manufacturing to form support columns on which such shelves may be inserted laterally or otherwise positioned or formed for subsequently forming additional objects also by additive manufacturing, the prior art of record does not teach or fairly suggest the claimed combination of such components with their claimed configuration, in particular whereby a controller is configured to perform the claimed shelf insertion after formation of the claimed object on the claimed print bed by the claimed printer assembly is complete, to further control the printer assembly to deposit layers of the claimed material within the print volume to form the claimed shelf support columns on the print bed, and to insert the claimed shelf by lowering on top of the claimed support columns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742